                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MIKAEL R. COLES,

                     Petitioner,
                                                     CIVIL ACTION
               v.
TAMMY FERGUSON, et al.,                              No. 5:17-cv-01959-WB
                                                                                FILED
                     Respondents.
                                                                               DEC 17 2018
                                        ORDER                              BY.KATE. BARKMAN. Cieri<

      AND NOW, this           Jqt"'day of 'J};;t W                           ----D'i'D Clerk
                                                                  , 2018, upon careful and

independent consideration of Mikael R. Coles' petition for writ of habeas corpus and

memorandum (Doc. No. 1, Attach. 1, 2), the Respondents' response in opposition (Doc.

No. 6), Coles' reply thereto (Doc. No. 10), and the Report and Recommendation of U.S.

Magistrate Judge Richard A. Lloret (Doc. No. Ji), it is ORDERED that:

          1.   The Report and Recommendation of Magistrate Judge Richard A. Lloret is

               APPROVED and ADOPTED;

          2. Coles' Petition for Writ of Habeas Corpus is DENIED and DISMISSED

               with prejudice by separate Judgment, filed contemporaneously with this

               Order. See Federal Rule of Civil Procedure 58(a); Rules Governing Section

               2254 Cases in the United States District Courts, Rule 12;

          3. No certificate of appealability shall issue under 28 U.S.C. § 2253(c)(1)(A)

               because "the applicant has [not] made a substantial showing of the denial

               of a constitutional right[,]" under 28 U.S.C. § 2253(c)(2), since he has not

               demonstrated that "reasonable jurists" would find my "assessment of the

               constitutional claims debatable or wrong." Slack v. McDaniel, 529 U.S.

               473,484 (2000); see United States v. Cepero, 224 F.3d 256, 262-63 (3d
;1".
          Cir. 2000), abrogated on other grounds by Gonzalez v. Thaler, 565 U.S.

          134 (2012); and

       4. The Clerk of Courts shall mark thi




                                         HON. ENDY BEETLESTONE
                                         U.S. DISTRICT JUDGE




                                           2
